Citation Nr: 0201292	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  98-04 885A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty with the United States Army 
from August 10, 1966, to August 8, 1969, including service in 
the Republic of Vietnam from December 31, 1966, to December 
18, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 24, 1998, 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the veteran's claim 
for service connection for post-traumatic stress disorder 
(PTSD).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  First, VA has a 
duty to notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) [codified as 
amended at  38 U.S.C.A §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)].  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address a reopened claim, the regulations 
pertaining to reopened claims are inapplicable to this 
appeal.  In general, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The record shows that an RO letter of October 30, 2001, 
notified the appellant of the provisions of the VCAA, and 
that an RO review of his claims folder disclosed that all 
required notice and assistance had been provided.  The Board 
has conducted its own review of the record in this appeal, 
and finds that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO, and that VA's duty of notification to the claimant of 
required information and evidence and its duty to assist him 
in obtaining all evidence necessary to substantiate his claim 
have been fully met.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  Records obtained from the service department establish 
that the claimant served in the Republic of Vietnam with a 
combat engineer battalion; that his unit was repeatedly 
exposed to hostile enemy action, including mortar and sniper 
attacks, mine detonations, and ambushes; and that members of 
his unit were wounded and killed.  

3.  Based upon the service department reports, the Board 
finds that the claimant engaged in combat with the enemy 
while serving in the Republic of Vietnam. 

4.  The veteran has a diagnosis of PTSD which conforms to 
DSM-IV, and is based upon competent medical evidence, 
including psychiatric examination, psychological testing, and 
his report of exposure to specific combat stressors; the 
actual occurrence of those stressors have been verified by 
service department records.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110, 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that he was exposed to multiple 
traumatic stressors while serving in the Republic of Vietnam 
in a combat engineering battalion, and that service 
connection for PTSD is warranted.

I.  The Evidence

The veteran's original application for VA disability 
compensation benefits for PTSD (VA Form 21-526), received in 
July 1997, reported treatment of the claimant for PTSD by a 
Dr. A.M. at the VetCenter on July 10, 1997.  Upon receipt of 
that application, the RO obtained the veteran's complete 
service medical records and service administrative and 
personnel records.  By RO letter of September 22, 1997, the 
veteran was provided a PTSD Questionnaire and asked to 
complete and submit that document, giving complete details of 
each stressful event that had happened to him while in 
service that he thinks might have caused PTSD.  An RO letter 
of September 22, 1997, requested treatment records of the 
veteran from the physician identified by the claimant as his 
treating physician.  A VA psychiatric examination of the 
veteran for PTSD was scheduled.  The veteran was notified of 
each of the actions taken by RO letter of September 22, 1997.  
The veteran failed to complete and submit the requested PTSD 
Questionnaire, or to otherwise provide requested information 
regarding his inservice stressors.  

The veteran was afforded a VA psychiatric examination for 
PTSD in October 1997, and all available records of his 
treatment and evaluation at the VA outpatient clinic and the 
VetCenter have been requested and obtained.  Further, the RO 
has requested and obtained verification of the veteran's 
stressor stories, as related to the examining VA 
psychiatrist, from the United States Armed Services Center 
for Research of Unit Records (USASCRUR).  Although the RO 
scheduled a personal hearing at the RO before an RO Hearing 
Officer, a travel Board hearing at the RO, and a 
videoconference hearing at the RO, the veteran failed to 
report for the scheduled hearings without explanation and 
without rescheduling those hearings.  

The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnosis of a psychiatric 
disability during his period of active service or on service 
separation examination. 

A report of VA psychiatric examination for PTSD, conducted in 
October 1997, cited the veteran's statement that he received 
Advanced Individual Training as a combat engineer at Fort 
Leonard Wood; that he was sent to Vietnam, where he served in 
the areas of Chu Lai, Pleiku and DaNang for approximately one 
year; that he lost a friend in Vietnam, was involved in many 
ambushes, and faced being shot at every day; that his buddies 
were blown apart by mine explosions, with body parts flying; 
that he saw dismembered and mutilated bodies and the killing 
of men , women and children; and that that two weeks before 
his departure from Vietnam, his compound was overrun.  He 
complained of disturbing nightmares of Vietnam combat, 
ambushes and mortar explosions, and stated that flashbacks 
were precipitated by barbecues which remind him of the scent 
of napalm burning flesh.  He related an overreaction to 
automobile backfiring, spending extended time watching 
television, inability to get close to people, and occasional 
suicidal ideation with one attempt (driving his car through 
the garage in a suicide attempt).  He reported that he was 
unemployed prior to service; that he had a few jobs that 
lasted only a few weeks after service separation, being fired 
for sleeping on the job; that his longest employment was 
seven years (1984-1991) with General Motors, but he had been 
fired for tardiness and drinking on the job; and that he had 
been unemployed for the past two and one-half years.  He 
further indicated that he occasionally attended church 
services with his mother, and spent extended time watching 
television.  Based upon the veteran's unverified stressor 
report, the examiner assigned the following diagnoses: Axis 
I; PTSD, based on traumatic Vietnam war experiences, and 
manifested by recurrent nightmares, flashbacks, substance 
abuse, suicidal ideation, and social isolation.  His Global 
Assessment of Functioning (GAF) score was 50.

A September 1997 report of psychological testing of the 
veteran from the VetCenter (Dr. A.M.) stated that the 
assessment measures (Mississippi Scale, MMPI-2, and clinical 
interview), combined with the psychosocial history and war 
trauma revealed symptoms that consistently cluster in the 
severe range for PTSD.  The Axis I diagnosis was PTSD, 
chronic, severe; Axis IV psychosocial stressors were severe; 
and the Axis V GAF score was 40.  No stressors were cited.

VA outpatient treatment records dated from September 1997 to 
February 1998 shown that the veteran was initially seen for 
hypertension, and that he reported a long history of alcohol 
dependency, with two Substance Abuse Treatment Unit (SATU) 
admissions.  He was referred to the mental health clinic, 
where he noted one year of service in Vietnam as a combat 
engineer, poor sleep, and occasional bad dreams.  In 
September 1997, he related that he had been drinking in order 
to sleep, and exhibited a blunted affect.  In October 1997, 
he reported worry about his brother, who was undergoing brain 
surgery after an aneurysm.  In December 1998, he indicated 
that the sleep medications prescribed caused nightmares 
(night terrors) and cold sweats, and was switched to 
Clorazapine.  He reported that he still waked at night 
sometimes.  In February 1998, he reported the first bad dream 
in the past month, and indicated that he was depressed over 
his brother being paralyzed following brain surgery.  

The veteran's DD Form 214 shows that he served on active duty 
with the United States Army from August 10, 1966, to August 
8, 1969, and that his military occupational specialty (mos) 
was Combat Engineer (12B).  His service administrative 
records show that he served in Vietnam with Company B, 39th 
Engineering Battalion (Combat), from January 9, 1967, to 
December 9, 1967.  He received no combat awards or 
decorations for valor, and was not awarded the Purple Heart 
Medal.  

Service department records obtained through the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
in September 2000, included copies of Operational Reports - 
Lessons Learned (OR-LL) for the 39th Engineer Battalion (39th 
Engr Bn), the veteran's unit of assignment during his Vietnam 
service, for the period from November 1966 through August 
1967.  The unit's duties included daily mine clearing, 
constructions of air strips and roads, and clearing ambush 
sites.  Records specifically pertaining to Company B, 39th 
Engineer Battalion, show that on January 21, 1967, a mine was 
detonated by a 5-ton truck being used by a mine clearing 
party, injuring 7 enlisted men in the truck.  On February 1, 
1967, Company B received approximately 15 rounds of mortar 
fire, with subsequent evacuation of three injured enlisted 
men by medivac helicopter, and minor injuries to three 
others.  One element of the company was ambushed on February 
7, 1967, with automatic weapons fire.  On February 15, 1967, 
a mine sweeping team was ambushed, with the death of one 
enlisted man.  In addition, sniper fire was received on 
another mine clearing team.  On February 24, 1967, a mine 
clearing team received sniper fire and returned fire, with 
three enemy killed and two captured.  

Further, extracts from Operational Reports - Lessons Learned 
submitted by the 39th Engineer Battalion for the period 
ending July 31, 1967, show that Company B, 39th Engineer 
Battalion, continued to conduct daily mine sweeps.  On July 
3, 1967, a mine sweeping team came around a corner and 
surprised two VC emplacing a mine and killed one with M-79 
fire.  On July 24, 1867, while conducting mine sweep 
operations, one platoon was ambushed, resulting in four 
casualties, .  On July 29, 1967, that platoon was again 
ambushed by the VC, resulting in one wounded in action.  
During this period, Company B, 39th Engineer Battalion, had 
five enlisted men wounded in action.  

II.  Analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2001).  

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the 
enemy.  The issue must be resolved on a case-by-case basis, 
assessing the credibility, probative value, and relative 
weight of each relevant item of evidence.  VAOPGCPREC 12-99 
(Oct. 18, 1999).  

Specific VA regulations pertain to service connection for 
PTSD.  In order for service connection to be awarded for 
PTSD, three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f);  Moreau v. Brown, 9 Vet. App. 389 (1996). 

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. § 1154(b), 38 C.F.R § 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993). The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran' s MOS 
to determine if he engaged in combat; rather, other 
supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

A combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty 
of the truth of the fact in controversy." See Vanerson v. 
West, 12 Vet. App. 254 (1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

As noted above, in order for service connection to be awarded 
for PTSD, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and the claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred. 38 C.F.R. 
§ 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996). 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

In the instant appeal, the evidence establishes that the 
claimant served in the Republic of Vietnam with a combat 
engineer company, and had a combat MOS.  He has a diagnosis 
of PTSD from a VA psychiatrist, confirmed by a VetCenter 
psychologist, based on "traumatic Vietnam war experiences, 
and manifested by recurrent nightmares, flashbacks, substance 
abuse, suicidal ideation, and social isolation."  The 
diagnosis of PTSD conforms with the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), as required by  
38 C.F.R. Part 4, § 4.130, and is supported by the findings 
on the examination reports and on psychological testing.  The 
service department records confirm the type of stressors to 
which the claimant was exposed on a regular basis during his 
tour of duty in the Republic of Vietnam and, based upon the 
nature and extent of those confirmed stressors, the Board 
finds that the claimant meets the requirements for a finding 
that he engaged in combat with the enemy while serving in the 
Republic of Vietnam. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence 
clearly favors the claimant, the doctrine is inapplicable to 
the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for PTSD is granted.



		
	G. H.  SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

